             Case 2:19-cv-00845-GMN-BNW Document 17
                                                 16 Filed 05/20/20
                                                          05/19/20 Page 1 of 2



 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Jamie S. Hendrickson, Esq.
     Nevada Bar No. 12770
 3   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 4   Las Vegas, NV 89117
     Telephone: (702) 853-5490
 5   Facsimile: (702) 227-1975
     Attorneys for Defendant
 6
                                  UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8
       CLIFFORD HUANG,
 9                                                           CASE NO.: 19-CV-00845-GMN-BNW
                               Plaintiff,
10
       vs.                                                    STIPULATION AND ORDER TO
11                                                              EXTEND TIME TO FILE AN
       CIARA B. CARNEY,                                      ANSWER OR OTHERWISE PLEAD
12
       also known as Ciara Carney,                                     (FIRST REQUEST)
13     also known as Ciara Lynn Shipp,
       also known as Claire Thomas,
14     also known as Iris Rose; JOHN DOES I-X; and
       JANE DOES I-X;
15
                               Defendant.
16

17            This is the first request to extend time for Defendant to file an Answer or otherwise plead
18   in this matter.
19            WHEREAS, on May 17, 2019, Plaintiff CLIFFORD HUANG (“Plaintiff”) filed a
20   Verified Complaint against Defendant CIARA B. CARNEY (“Defendant”);
21            WHEREAS, on March 24, 2020, Plaintiff filed a Second Motion for Service of Process
22   by Publication [Dkt. #13];
23

24


                                                       1
             Case 2:19-cv-00845-GMN-BNW Document 17
                                                 16 Filed 05/20/20
                                                          05/19/20 Page 2 of 2



 1            WHEREAS, on April 2, 2020, the Court granted Plaintiff’s Second Motion for Service of
 2   Process by Publication [Dkt. #14];
 3            WHEREAS, on May 19, 2020, counsel for Defendant filed a Notice of Appearance [Dkt.
 4   #15];
 5            NOW THEREFORE, the parties hereby stipulate and jointly move the Court for an Order
 6   as follows:
 7            1.     Defendant shall answer or otherwise respond to the Verified Complaint on or
 8   before May 26, 2020, subject to any further orders of the Court.
 9            2.     This stipulation will not impact any other deadlines.
                                        IT IS SO ORDERED
10            IT IS SO ORDERED.
                                        DATED: May 20, 2020
11                                                 ______________________________________
                                                   UNITED STATES DISTRICT JUDGE
12                                                 DATED: __________________________
                                        __________________________________________________
                                        BRENDA WEKSLER
13                                      UNITED STATES MAGISTRATE JUDGE
     Respectfully submitted,                               Respectfully submitted,
14
     Dated: May 19, 2020                                   Dated: May 19, 2020
15
     /s/ John P. Aldrich                                   /s/ Nicholas M. Wooldridge
16   John P. Aldrich, Esq.                                 Nicholas M. Wooldridge, Esq.
     Nevada Bar No. 6877                                   Nevada Bar No. 8732
17   Jamie S. Hendrickson, Esq.                            WOOLDRIDGE LAW, LTD.
     Nevada Bar No. 12770                                  400 South 7th Street
18   ALDRICH LAW FIRM, LTD.                                Las Vegas, NV 89101
     7866 West Sahara Avenue                               Tel: (702) 330-4645
19   Las Vegas, NV 89117                                   nicholas@wooldridgelawlv.com
     Tel: (702) 853-5490
20   Fax: (702) 227-1975                                   Attorney for Plaintiff
     jaldrich@johnaldrichlawfirm.com
21
     Attorneys for Defendant
22

23

24


                                                       2
